Opinion by
Ekwall, J.
At the hearing it was found that it was the duty of the collector to transmit the protest to this court in order that the importer might have the benefit of a hearing and produce proof of his authority. Following United Bulb Co. v. United States (6 Cust. Ct. 78, C. D. 431) and Rhodes v. United *264States (7 Cust. Ct. 33, C. D. 528] cited by plaintiff, the protest was sustained, and the court held that the original protest should be forwarded to this court in order that plaintiff may obtain a judicial ruling. T. D. 50565, amending article 849 (a), Customs Regulations of 1937, promulgated subsequent to the collector’s refusal to accept the protest, noted.